Citation Nr: 1036701	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  09-45 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim denied under 38 U.S.C.A. § 6103(a) due to forfeiture of 
Department of Veterans Affairs (VA) benefits.  


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served with the United States Armed Forces, Far East 
(USAFFE) from September 1941 to April 1942, and with the Regular 
Philippine Army from February 1945 to June 1946.  The Veteran 
died in January 1991, and the appellant is the Veteran's widow.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2009 decision of the Manila, the Republic of 
the Philippines, Department of Veterans Affairs (VA) Regional 
Office (RO), which determined that new and material evidence had 
not been submitted to warrant a revocation of forfeiture of VA 
benefits under 38 U.S.C.A. § 6103(a).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a September 2001 final administrative decision, the RO 
determined that the appellant had forfeited all rights to VA 
benefits because of fraudulent medical evidence submitted in 
connection with her claim for service connection for cause of 
death.  

2.  In a March 2002 forfeiture decision, the Veterans Benefits 
Administration, Compensation and Pension Service, declared the 
appellant to have forfeited all rights, claims, and benefits to 
which she might otherwise be entitled to under the laws 
administered by VA.  The appellant did not appeal the decision, 
and it became final.  

3.  The evidence received since the March 2002 forfeiture 
decision is duplicative, cumulative, and redundant of evidence 
previously considered, and is not related to the pertinent 
unestablished facts necessary to substantiate the claim for 
revocation of forfeiture of VA benefits under 38 U.S.C.A. § 
6103(a).  

CONCLUSION OF LAW

The March 2002 forfeiture decision that determined the forfeiture 
against the appellant was proper under 38 U.S.C.A. § 6103(a) is 
final, and evidence received since that decision is not new and 
material.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.156, 20.1103 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the claimant 
and the representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

The Board finds that the VCAA notice requirements have been 
satisfied by the January 2009 letter sent to the appellant.  The 
letter explained the general criteria pertaining to the 
forfeiture of eligibility for VA benefits.  VA also informed her 
it had a duty to obtain any records held by any federal agency.  
It also informed her that on her behalf, VA would make reasonable 
efforts to obtain records that were not held by a federal agency, 
such as records from private doctors and hospitals.  Finally, the 
letter stated that she would need to give VA enough information 
about the records so that it could obtain them for her.  
VCAA notice must include the bases for the denial in the prior 
decision and VA must respond with a notice letter that describes 
what evidence would be necessary to substantiate that element or 
elements required to establish service connection that were found 
insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  The question of what constitutes material 
evidence to reopen a claim for service connection depends on the 
basis on which the prior claim was denied.  See Evans v. Brown, 9 
Vet. App. 273, 283 (1996) (holding evidence is material if it is 
relevant to and probative of an issue that was a specified basis 
for the last final disallowance).  The appellant has been 
apprised of the information necessary to reopen her claim in the 
January 2009 VCAA letter, and her claim was subsequently 
readjudicated.  There is no prejudice to the appellant in this 
regard.  

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159 (2009).  The evidence of record includes 
the evidence submitted by the appellant, VA and private treatment 
records and the January 2002 report of field examination.  The 
appellant has not identified any other evidence that has not been 
obtained.  

VA has not provided the appellant with a medical opinion in 
connection with her claim; however, the Board finds that VA was 
not under an obligation to an opinion elicited in connection with 
her claim.  The appellant has not brought forth new and material 
evidence to reopen the claim.  38 C.F.R. § 3.159(c)(4)(iii) 
states that paragraph (c)(4) applies to a claim to reopen a 
finally adjudicated claim only if new and material evidence is 
presented or secured.  For these reasons, the Board finds that VA 
was not under an obligation to provide a medical opinion in 
connection with her claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the claim.  The evidence of record provides 
sufficient information to adequately evaluate the claim.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required, nor is there notice delay or 
deficiency resulting in any prejudice to the appellant.  38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006).  

II.  Decision  

Under VA law, whoever knowingly makes or causes to be made or 
conspires, combines, aids, or assists in, agrees to, arranges 
for, or in any way procures the making or presentation of a false 
or fraudulent affidavit, declaration, certificate, statement, 
voucher, or paper concerning any claim for benefits under any of 
the laws administered by VA (except laws pertaining to insurance 
benefits) shall forfeit all rights, claims, and benefits under 
all laws administered by VA (except laws pertaining to insurance 
benefits).  See 38 U.S.C.A. § 6103(a) [formerly 38 U.S.C.A. § 
3503(a)]; 38 C.F.R. § 3.901.  

Review of the evidentiary record reveals that the Veteran died in 
January 1991.  According to the certificate of death, the 
Veteran's immediate cause of death was cardiovascular accident 
(CVA) intracerebral hemorrhage with an antecedent cause of 
"secondary to [hypertensive arteriosclerotic heart disease] 
HASHD."  Acute arterial occlusion, superficial right femoral 
arm, diabetes mellitus type II, and pneumonia were listed as 
other significant conditions contributing to death.  In August 
1994, the appellant submitted a formal application for dependency 
and indemnity compensation (DIC) benefits, and in an August 1994 
rating decision, the RO denied service connection for cause of 
the Veteran's death.  The appellant expressed her disagreement 
with the August 1994 rating decision in a September 1994 letter, 
and a statement of the case (SOC) was issued to her in September 
1994.  A substantive appeal, dated October 1994, was received by 
the RO in March 1995.  

Prior to the case being transferred to the Board, the RO received 
two private medical statements from Ernesto T. Santos, M.D.  In 
an April 1994 private medical statement, Dr. Santos stated that 
the Veteran had been under his care aside from his treatment at 
the VA facility prior to his death.  He concluded that the 
Veteran's cause of death is attributed to his service in the 
field of Bataan and in the concentration camp at Camp O'Donnell 
in Capas, Tarlac, Philippines.  In a second private medical 
statement from Dr. Santos dated May 2000, the doctor stated that 
he examined the Veteran and found him "suffering from his 
service in Bataan and imprisonment at Camp O'Donnell, C[o]pas, 
Tarlac, Philippines."  He also specifically noted that the 
Veteran died in "January, 1999 at the (VAMC)."  

Because Dr. Santos did not include the Veteran's treatment 
records along with his two private medical statements, the RO 
requested a field examination to determine the validity of the 
submitted medical evidence.  

Pursuant to the January 2001 report of field examination, Dr. 
Santos was interviewed regarding the veracity of the treatment of 
the Veteran.  Upon investigation of Dr. Santos' treatment 
records, the Veteran was not recorded as one of his 
clients/patients per his existing logbook, and there were no 
medical records or any form of document to support the allegation 
that the Veteran received treatment from Dr. Santos prior to his 
demise.  During his interview, Dr. Santos indicated that he only 
treated the Veteran twice on April 10, 1994 and May 5, 2000.  He 
confirmed having issued the two medical statements but explained 
that both are a product of his personal assessment based on the 
Veteran's blood pressure, age, and personal appearance, not based 
on laboratory tests or medical assessments.  He indicated that 
the private medical statements were prepared by an attorney, and 
the appellant requested that he sign them after reading both 
statements.  

Due to his assertions made during the January 2001 field 
examination, a field examination and deposition were requested 
for the appellant to determine whether her claim for service 
connection for cause of death should be considered fraudulent 
after obtaining signed private medical statements from Dr. 
Santos.  

According to the June 2001 report of field examination, the 
appellant admitted that a claims fixer, a former VA employee, 
fabricated the "whole thing."  She explained that she did not 
know Dr. Santos, the Veteran was never treated by him, and only 
received treatment at the VAMC because it was free and close by 
their residence.  

In a July 2001 proposed administrative decision, it was 
determined that the appellant knowingly and intentionally 
submitted false and fraudulent medical evidence to support her 
claim for VA death benefits, in that the Veteran was never 
treated by Dr. Santos prior to his death.  The RO issued the 
final administrative decision in September 2001, and referred the 
case to the director of Compensation and Pension service for 
consideration of forfeiture.  Thereafter, taking into 
consideration, the overall evidence of record, in the March 2002 
forfeiture decision, the director of Compensation and Pension 
service determined that the appellant had forfeited all rights, 
claims, and benefits to which she might otherwise be entitled 
under the laws administer by VA under 38 U.S.C.A. § 6103(a) 
because she presented fraudulent medical documents for the 
purpose of obtaining VA benefits to which she was not entitled.  
The appellant was notified of such decision in March 2002; 
however, she did not appeal the decision.  Thus, it is final.  
See 38 U.S.C.A. § 7104(b); 38 C.F.R. §§ 20.1100.  

In December 2008, the appellant filed a second formal application 
for DIC benefits in December 2008.  In its March 2009 decision, 
the RO determined that the appellant had not submitted new and 
material evidence to reopen the previously denied claim denied 
under 38 U.S.C.A. § 6103(a) due to forfeiture of Department of 
Veterans Affairs (VA) benefits.  Although the RO declined to 
reopen the appellant's claim, the Board is required to 
independently address the issue of reopening the appellant's 
claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The Court has held that a declaration of forfeiture may be 
revoked upon the presentation of new and material evidence, or 
revised based upon a finding of clear and unmistakable error in 
the original forfeiture decision.  See Trilles v. West, 13 Vet. 
App. 314, 322 (2000).  Despite the finality of a prior adverse 
decision, a claim will be reopened and the former disposition 
reviewed if new and material evidence is presented or secured 
with respect to the claim which has been disallowed.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may not 
thereafter be reopened and allowed and a claim based upon the 
same factual basis may not be considered.  The exception to this 
rule is described under 38 U.S.C.A. § 5108, which provides that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once a rating decision has been issued, 
absent the submission of new and material evidence, the claim 
cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 
7105(c); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  Additionally, when 
determining whether the Veteran has submitted new and material 
evidence to reopen a claim, consideration must be given to all 
the evidence since the last final denial of the claim.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  In Evans, the United States Court 
of Appeals for Veteran Claims (Court) indicated that the newly 
presented evidence need not be probative of all the elements 
required to award the claim, but need only tend to prove each 
element that was a specified basis for the last disallowance.  
Id. at 284.  

Since the March 2002 forfeiture decision, the evidence submitted 
into the record includes a December 1990 prescription form from 
the department of rehabilitation medicine of the Veterans 
Memorial Medical Center in Quezon City for the Veteran; a 
September 1973 letter from the Department of Health regarding the 
unavailability of the Veteran's medical records from June 29, 
1942 to June 8, 1944; a November 1990 application for disability 
pension completed by the Veteran; an April 1988 private medical 
certification statement by Raymundo C. Castro, M.D., which 
reflects diagnoses of malnutrition, anxiety states, and insomnia; 
the appellant's March 1992 voter's affidavit; a September 1991 
cancellation and discharge of mortgage form; a February 2009 
letter from the National Personnel Records Center (NPRC) 
indicating that the Veteran did not acquire prisoner of war 
status; a copy of the Veteran's death certificate; a January 2009 
copy of the certificate of marriage between the Veteran and 
appellant; a November 1945 marriage contract between the Veteran 
and appellant; a January 2009 certification statement from the 
Armed Forces of the Philippines; a November 1987 certification 
statement from Orpha S. Patawaran, M.D., which reflects diagnoses 
of post CVA secondary to emotional trauma, anxiety reaction, and 
coronary insufficiency secondary to previous emotional trauma of 
World War II; and VA outpatient treatment records for the Veteran 
from May 1971 to July 1973 and from December 1973.  

While some of the evidence submitted since the March 2002 
forfeiture decision is new, it is not material.  The evidence 
does not indicate any basis to question or revisit the prior 
final decision in March 2002, which upheld the forfeiture action 
according to the evidence then of record.  Here the dispositive 
question is the propriety of a VA forfeiture action based on 
allegedly fraudulent medical evidence, and revocation of 
forfeiture is a necessary condition to further adjudicating the 
issue of benefits eligibility.  It does not exculpate the 
appellant from having committed fraud in the submission of the 
private medical records, which is an unestablished fact necessary 
to substantiate the claim to revoke forfeiture of VA benefits.  
The additional VAMC records, certification statements, and 
private medical statements that the appellant has provided are 
generally cumulative of the existing record of her contentions in 
support of her claim.  See Reid v. Derwinksi, 2 Vet. App. 312 
(1992).  See also Untalan v. Nicholson, 20 Vet. App. 467 (2006) 
(the presentation of new arguments based on evidence already of 
record as of the previous decision does not constitute new 
evidence).  The appellant indicated in her November 2009 
substantive appeal that she was victimized by fixers who 
fabricated documents without her knowledge.  The Board 
acknowledges that this statement is new and relevant to the issue 
of whether the appellant knowingly and intentionally presented or 
caused to be furnished materially false statements and evidence.  
It does not, however, in the Board's judgment, raise a reasonable 
possibility of substantiating the proposition that the appellant 
did not commit fraud in the submission of the private medical 
statements.  This is because the evidence includes her previous 
admission that she was knew that a claims fixer had fabricated 
evidence.  It is the judgment of the Board that the appellant's 
November 2009 statement, amounts to argument by the appellant and 
that neither alone, nor when considered with all the evidence of 
record, does it raise a reasonable possibility of substantiating 
the proposition that she did not knowingly and intentionally 
present or cause to be furnished to VA materially false and 
fraudulent evidence in support of her claim for VA benefits.

In summary, the newly received evidence is not material to the 
disposition of the claim for revocation of forfeiture of VA 
benefits.  The information and evidence which the appellant has 
provided does not directly contradict or warrant reconsideration 
of the March 2002 decision confirming the forfeiture of benefits.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Having found 
that the evidence is not new and material, no further 
adjudication of the claim is warranted.  See Kehoskie v. 
Derwinski, 2 Vet. App. 31 (1991).  


ORDER

New and material evidence not having been presented, the 
application to reopen a claim for revocation of forfeiture of VA 
benefits is denied.  



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


